Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 32 - 40, 43 - 51, 53 - 54, 56 - 58, 62 - 63, 65, and 67 - 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20130327250, further in view of US4537634.
Regarding claims 32-36, 40, 43-44, 48-54, 65, 67, and 69, US20130327250 discloses methods of binding fibers, where the methods include the step of applying a binder composition to a mat of woven or non-woven fibers, and then curing the binder composition applied to the fibers to make a fiber-containing composite ([0010]). Examples of these composites include fiber insulation (e.g., fiberglass insulation) for piping, ducts, buildings, and other construction applications ([0006]). US20130327250 discloses a curable binder-fiber amalgam such as thermal and/or acoustic insulation products by applying a binder composition to a mat of woven or non-woven fibers such as glass fiber to make a curable binder-fiber amalgam. The curable amalgam is then cured to form the fiber-containing composite of fibers bound together by the cured binder. The step of applying the binder composition to the fibers may be done by a variety of techniques including spraying, spin-curtain coating, curtain coating, and dipping-roll coating. The composition can be applied to freshly-formed fibers, or to fibers that have been cooled and processed (e.g., cut, coated, sized, etc.).The step of curing the binder composition may include exposing the composition applied to the fibers to an environment conducive to curing. For example, the curable amalgam of fibers and binder composition may be heated to a binder curing temperature. Exemplary binder curing temperatures may include a temperature range from 100-250 oC. The curing amalgam may be heated to the curing temperature for a period of 1 minute to 100 minutes (e.g., 20 minutes). The fiber supply unit 302 deposits the fibers 304 onto a 
US20130327250 discloses that the binder compositions used to make the composites may include a reducing sugar and a reaction product of a urea compound and an aldehyde-containing compound as described above. The catalyst (or combination of catalysts) in the binder composition may have a range from about 1 wt. % to about 20 wt. % of the composition. The catalyst includes sulfuric acid, phosphoric acid, hydrochloric acid, nitric acid, sulfonic acid compounds ([0026-0027]). US20130327250 discloses that the cured binder may be present as a secure coating on 
The pH of the binder compositions may vary depending upon the types and relative concentrations of the components used. Typically the pH of the present binder compositions are slightly acidic to alkaline with a pH range of about 6 to 8 (e.g., 6.5 to 7.5) ([0028]). 
The aldehyde-containing compound may contain one or more aldehyde functional groups. Exemplary aldehyde-containing compounds include acetaldehyde, propanaldehyde, butyraldehyde, acrolein, furfural, glyoxal, gluteraldehyde, and polyfurfural among others. Exemplary aldehyde-containing compounds may also include substituted glyoxal compounds having an alkyl group, an aromatic group, an alcohol group, an aldehyde group, a ketone group, a carboxylic acid group, and an alkoxy group, among other groups ([0019]). 
The reducing sugar may be any sugar having an aldehyde group, or a ketone group that is capable of isomerizing to produce an aldehyde group. Exemplary reducing sugars include monosaccharaides such as glucoses (e.g., dextrose), fructose, glyceraldehyde, and galactose. They also include polysaccharaides such as lactose, maltose, xylose, and amylose, among others. The binder compositions may include a single reducing sugar or a combination of two or more reducing sugars as the reducing sugars in the composition. The molar ratio of the (1) crosslinking reaction product of the urea compound and the aldehyde-containing compound to (2) the reducing sugar generally ranges from 1:2 to 1:50. Exemplary ratios of crosslinking agent to reducing sugar include a range from 1:4 to 1:10 ([0022-0023]).

US4537634 discloses a binder composition comprising the reaction product of glyoxal with a polyol. Although the glyoxal will react with any of a wide variety of vicinal polyols, preferably the polyol is one that is on the Generally Recognized as Safe (GRAS) list or listed in CFR 176.180. These include dextrans, glycerin, glyceryl monostearate, propylene glycol, ascorbic acid, erythrobic acid, sorbic acid, ascorbyl palmitate, calcium ascorbate, calcium sorbate, potassium sorbate, sodium ascorbate, sodium sorbate, monoglycerides of edible fats or oils or edible fat-forming acids, inositol, sodium tartrate, sodium potassium tartrate, glycerol monocaprate, sorbose monoglyceride citrate, polyvinyl alcohol, and their mixtures. Other suitable polyols include, but are not limited to, .alpha.-D-methylglucoside, sorbitol, and dextrose, and mixtures thereof. The glyoxal solution is acidic (pH of about 2-3) and provides sufficient catalytic action that no other catalyst is required. This does not preclude addition of an acid catalyst to effect reaction, if desired. In general, aqueous glyoxal is reacted with an equimolar amount or a slight excess of the polyol by heating and then vacuum-stripping to at least 60 percent solids. See col. 2, lines 22-35, lines 53-65. Depending on the polyol molecular weight( such as dextrose), the content of the glyoxal can be read on the claimed amount. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use binder formed from reducing sugar( such as dextrose) and aldehyde containing compound (such as dextrose) to make the binder since US4537634 discloses a binder composition comprising the reaction 
Although the prior art is silent about the melanoidins amount, it is reasonable to expect that the content is at least near nil.
Regarding claim 35, US20130032749 discloses that crosslinking of the bonding composition is effected at a temperature comparable to that of a conventional phenol formaldehyde resin, at a temperature greater than or equal to 110 oC ([0079]). US20130327250 discloses that the binder curing temperatures may include a temperature range from 100-250 oC. The curing amalgam may be heated to the curing temperature for a period of 1 minute to 100 minutes (e.g., 20 minutes).
Regarding claims 36, US20130327250 discloses that the fiber supply unit 302 deposits the fibers 304 onto a porous conveyor belt 306 that transports the fibers under the binder supply unit 308([0039]).
Regarding claims 37-38, US20130327250 discloses that the belt 306 may be perforated and/or porous to allow excess binder composition 310 to pass through the belt 306 to a collection unit (not shown) below. The collection unit may include filters and circulation pumps to recycle at least a portion of the excess binder back to the binder supply unit 308([0041]).
Regarding claim 39, US20130327250 discloses that the step of applying the binder composition to the fibers may be done by a variety of techniques including spraying, spin-curtain coating, curtain coating, and dipping-roll coating. The composition 
Regarding claim 45, US20130327250 discloses that the pH of the binder compositions may vary depending upon the types and relative concentrations of the components used. Typically the pH of the present binder compositions are slightly acidic to alkaline with a pH range of about 6 to 8 (e.g., 6.5 to 7.5) ([0028]).
Regarding claim 46, US20130327250 discloses that the cured binder may be present as a secure coating on the fiber mat at a concentration of approximately 0.5 to 50 percent by weight of the composition ([0029]. Thus, the fiber content is about 50-95%.
Regarding claims 47, 56 - 57, 68, and 70, US4537634 discloses a binder composition comprising the reaction product of glyoxal with a polyol. There is no ammonia in the binder composition. There is no nitrogen-containing in the binder composition. There is no inorganic ammonium salt. 
Regarding claims 58, and 62 - 63, US20130327250 discloses that the catalyst (or combination of catalysts) in the binder composition may have a range from about 1 wt. % to about 20 wt. % of the composition. The catalyst includes sulfuric acid, phosphoric acid, hydrochloric acid, nitric acid, sulfonic acid compounds and carboxylic acid for making a fiber-containing composite ([0010] and {0026-0027])). Examples of these composites include fiber insulation (e.g., fiberglass insulation) for piping, ducts, buildings, and other construction applications ([0006]).
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20130032749 and US4537634, further in view of US20130047888.

However, US20130047888, also drawn to binders using reducing sugar, discloses that the carbohydrate reactant such as high fructose corn syrup can be used ([0042]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective fling date of the instant application to apply the high fructose corn syrup to the method of US20130032749and US4537634, motivated by the fact that US20130047888, also drawn to binder using reducing sugar discloses that the carbohydrate reactant such as high fructose corn syrup can be used ([0042]). Substituting one known compound for another is known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHUANGYI ABU ALI/   Primary Examiner, Art Unit 1731